DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-17 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Gross (US Pub 20190375679).
Regarding claims 1-5, 11 and 16: Gross teaches a glass article comprising LAS glass produced by a single stage tempering process (see 0259 for example), the glass article comprising the features shown below (Figure 1, 0164-0166).


    PNG
    media_image1.png
    440
    775
    media_image1.png
    Greyscale

	An exemplary stress profile in the compressive regions above can be that shown below (see 0259, Figure 6) meeting all the conditions claimed.


    PNG
    media_image2.png
    671
    866
    media_image2.png
    Greyscale

Regarding claims 6-7, 12-13 and 14: As shown above, the first segment will has a first slope and the second segment has a second slope and wherein the absolute value of the first is greater than that of the second. Additionally, with a fair reading of the Graph, the absolute value of the first and second slopes are calculated and the claimed ranges are considered to be met.  For example, see below;

    PNG
    media_image3.png
    671
    866
    media_image3.png
    Greyscale

Regarding claims 9 and 15: The compression depths are the result of sodium and potassium permeation (see 0259 where they disclose exchanging ions in the glass for sodium and potassium) wherein the concentration/permeation of ions having the larger radius (one having ordinary skill would know is the K) is greater at the shallower depth (i.e. transition point depth) and the concentration/permeation of the smaller ion (Na) is higher to the deeper depth (i.e. first compression depth) (see 0169). 
Regarding claims 10 and 17: Gross does not explicitly disclose their glass article exhibiting the properties recited when tested as claimed, however, given that Gross’ glass meets that of Applicants’, one having ordinary skill would reasonably conclude the . 
Response to Arguments
Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive.
In summary, Applicants argue that Gross does not teach the claimed invention because Gross nor the Examiner has indicated the stress profile in a second compressive region being symmetrical to the stress profile in the first compressive region.
This is not persuasive for the following reasons;
Initially, while the Examiner agrees that Gross may not explicitly state the words “the stress profile in both regions are symmetrical”, the Examiner points out that the Office action provided the following,

    PNG
    media_image1.png
    440
    775
    media_image1.png
    Greyscale
 
and asserted that Gross teaches an exemplary stress profile for their compressive regions (i.e. plural meaning both regions above) being that below (see 0259, Figure 6).

    PNG
    media_image2.png
    671
    866
    media_image2.png
    Greyscale

	With both regions having the same profile, one having ordinary skill in the ion exchange art would understand this as symmetry.
 Further,  Gross’ par 0259 makes it more evident the profiles being the same on both sides because Gross discusses the regions (which is again plural and would therefore, indicate both regions) have the same stress-depth integral. Even further, one having ordinary skill would again reasonably conclude the same profile on both sides given that Gross ion exchanges the entire glass with a single ion exchange condition (see 0259) instead of different conditions (i.e. different salt, duration, temperature, etc.) on each side. Additionally, it is noted for the record that Gross never mentions asymmetrical stress and absent such a .  
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        /LAUREN R COLGAN/Primary Examiner, Art Unit 1784